DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 10 objected to because of the following informalities: in lines 10-11, “external power supply” should be changed to “power supply”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KRAMER (US 2010/0244781).
 	Regarding claim 19, KRAMER discloses a method of controlling an electronic power conversion system (¶ 0002, 0045), the method comprising: 
 	selecting an operating mode from a plurality of operating modes for a power converter module (¶ 0062-0064), the power converter module comprising a first circuit comprising a first plurality of bidirectional switches coupled in parallel (107, 207, 307, 407, 507, Fig. 4), a second 
 	identifying, for the first circuit, one or more DC bus connections to be selected by the first plurality of bidirectional switches, wherein each of the DC bus connections is coupled to a bidirectional switch of the first plurality of bidirectional switches (e.g., identifying/selecting the ‘BUS+’ or ‘CAP+’, Fig. 4); 
 	identifying, for the second circuit, one or more battery cell package connections, wherein each of the battery cell package connections is coupled to a bidirectional switch of the second plurality of bidirectional switches (e.g., identifying ‘CELL1+’ or ‘CELL2+’, Fig. 4); 
 	determining a configuration of the first and second circuits based on the operating mode, the identified external connections and the identified battery cell packages; and initiating the selected operating mode by setting a state of each switch of the first and second circuits based on the determined configuration (¶ 0048, 0062-0064, 0086-0090).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KRAMER in view of GREENING (US 2016/0380455).
	Regarding claim 1, KRAMER discloses an electronic power conversion apparatus for charging and discharging batteries (¶ 0002, 0045), the apparatus comprising: 
 	a first switching circuit (407 and/or 108, Fig. 4) to be coupled to an external power supply or an external load (¶ 0002, 0045, 0048: coupled to the circuit bus); 
 	a second switching circuit (402 and/or 101) to be coupled to a battery (¶ 0044-0045: e.g., Lithium-ion battery with multiple cells), each of the first and second switching circuits comprises a bidirectional switching circuit (¶ 0045: i.e., for use with the bi-directional converter); 
 	a power converter circuit coupled between the first switching circuit and second switching circuit (¶ 0045-0046: comprising transformer TX1 and two switches Q1 and Q2); and 

 	KRAMER fails to disclose a first plurality of switching circuits each comprising a bidirectional switching circuit and each to be coupled to an external power supply or an external load, wherein the first plurality of switching circuits are to select one or more external power supplies or external loads.
 	GREENING discloses a first plurality of switching circuits each comprising a bidirectional switching circuit (¶ 0093: bi-directionality by using a power switch on each power port) and each to be coupled to an external power supply or an external load (¶ 0087: a plurality of power ports, each of which may be used to receive power from or provide power to an external device), wherein the first plurality of switching circuits are to select one or more external power supplies or external loads (¶ 0093-0094). Including the plurality of switching circuits of GREENING in the electronic power conversion apparatus of KRAMER would provide the power converter circuit and the control circuit coupled to the plurality of switching circuits as recited. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the first plurality of switching circuits each to be coupled to an external power supply or an external load in order to provide added flexibility in allowing the apparatus to receive power from or provide power to external devices (GREENING, ¶ 0007).
 	Regarding claim 2, KRAMER as modified by GREENING teaches when operating in the charge mode, a first current flows from the power supply to the battery through the first plurality of switching circuits and the second switching circuit in a first direction, and wherein 
 	Regarding claim 5, KRAMER discloses a set of a plurality of fourth switching circuits between the second switching circuit and the battery (e.g., 102, 202, 201, and/or 301, Fig. 4).
 	Regarding claim 6, KRAMER discloses each of the fourth switching circuits corresponds to one of a plurality of battery cell packages of the battery, and wherein each of the battery cell packages includes one or more battery cells (102 corresponds to cell #1, and 202 corresponds to cell #2 as shown in Fig. 4).
 	Regarding claim 7, KRAMER discloses the fourth switching circuits enable the battery packets to operate in a self-balance mode to self-balance energy stored therein amongst each other (¶ 0081-0084, 0088: energy is moved from overcharged cell(s) to undercharged cell(s) via switches).
 	Regarding claim 8, KRAMER discloses when operating in the self-balance mode, the first switching circuit and the second switch circuit are switched off, while the fourth switching circuits are switched on (¶ 0081-0084, 0088: the first and second switching circuits are switched off, e.g., when transferring energy from one cell to another in the self-balance mode).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KRAMER in view of GREENING as applied to claims 1, 2, and 5-8 above, and further in view of MCANDREWS (US 5,886,503).
Regarding claim 3, KRAMER as modified by GREENING teaches the apparatus as applied to claim 1 but fails to disclose a third switching circuit controlled by the control circuit and coupled to the power converter circuit; and an internal load coupled to the third switching circuit, wherein the third switching circuit is configured to couple the power converter circuit to the internal load to operate in a self-inspection mode. MCANDREWS discloses a third switching circuit (113, Fig. 3) controlled by the control circuit and coupled to the power converter circuit (PS2, Fig. 1; part of 15, Figs. 1 and 3); and an internal load (112, Fig. 3) coupled to the third switching circuit, wherein the third switching circuit is configured to couple the power converter circuit to the internal load to operate in a self-inspection mode (col 5, ll. 24-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the internal load as recited in order to determine the health and capacity of the batteries (MCANDREWS, col 2, ll. 32-51).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KRAMER in view of GREENING as applied to claims 1, 2, and 5-8 above, and further in view of GREENING (US 2009/0325056; hereinafter referred to as GREENING ‘056).
  	Regarding claim 9, KRAMER as modified by GREENING teaches the apparatus as applied to claim 1 and KRAMER further discloses the converter supports bi-directional power flow between the first switching circuit and the second switching circuit (¶ 0045-0046). KRAMER as modified by GREENING fails to disclose the power converter circuit comprises a buck-boost type converter. GREENING ‘056 discloses the power converter circuit comprises a buck-boost type converter (108, Fig. 1; buck-boost converter shown in Fig. 2; ¶ 0042-0043). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of KRAMER as modified by GREENING by utilizing .
Claims 10, 11, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over INGALZ (US 2017/0339804) in view of KRAMER and further in view of GREENING.
	Regarding claim 10, INGALZ discloses an electronic rack (100, Fig. 1), comprising: 
 	a stack of server chassis, each server chassis including one or more servers (¶ 0017-0022); 
 	a power supply coupled to the server chassis to provide power to the servers (120, Fig. 1; ¶ 0022-0023); 
 	a battery backup unit (BBU) (130), wherein the BBU is configured to provide power to the servers when the power supply is unavailable (¶ 0023).
 	INGALZ fails to disclose the battery backup unit having a plurality of battery cell packages and each battery cell package containing one or more battery cells; and a power converter as recited.
 	KRAMER discloses the battery backup unit having a plurality of battery cell packages (modules # 1-4 as shown in Fig. 4) and each battery cell package containing one or more battery cells (¶ 0006, 0046); and
 	a power converter (as shown in Fig. 4) coupled between the BBU and the power supply or the servers (including the converter of KRAMER in the electronic rack of INGALZ would provide the first switching circuit coupled to the power supply and servers), wherein the power converter comprises: 
 	a first switching circuit (407 and/or 108, Fig. 4) coupled to the power supply or servers (¶ 0002, 0045, 0048: coupled to the circuit bus; including the converter of KRAMER in the 
 	a second switching circuit (402 and/or 101) coupled to the battery (¶ 0044-0045: e.g., Lithium-ion battery with multiple cells), each of the first and second switching circuits are a bidirectional switching circuit (¶ 0045: i.e., for use with the bi-directional converter), 
 	a power converter circuit coupled between the first switching circuit and second switching circuit (¶ 0045-0046: comprising transformer TX1 and two switches Q1 and Q2), and 
 	a control circuit (¶ 0015, 0050) coupled to control switching of the first switching circuit and second switching circuit to operate in a charge mode or a discharge mode (¶ 0062-0064, 0089-0091).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the plurality of battery cell packages and the power converter as recited in order to extend battery life (KRAMER, ¶ 0007).
 	INGALZ as modified by KRAMER fails to disclose a first plurality of switching circuits each comprising a bidirectional switching circuit and each to be coupled to the power supply or servers, wherein the first plurality of switching circuits are to select one or more of the external power supply or servers.
 	GREENING discloses a first plurality of switching circuits each comprising a bidirectional switching circuit (¶ 0093: bi-directionality by using a power switch on each power port) and each coupled to the power supply or servers (¶ 0087: a plurality of power ports, each of which may be used to receive power from or provide power to an external device; including the first plurality of switching circuits of GREENING in the electronic rack of INGALZ as modified by KRAMER would provide the first plurality of switching circuits coupled to the power supply 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the first plurality of switching circuits each coupled to the power supply or servers in order to provide added flexibility in allowing the apparatus to receive power from or provide power to external devices (GREENING, ¶ 0007).
 	Regarding claim 11, INGALZ as modified by KRAMER and GREENING teaches when operating in the charge mode, a first current flows from the power supply to the battery through the first plurality of switching circuits and the second switching circuit in a first direction, and wherein when operating in the discharge mode, a second current flows from the battery to the external load through the first plurality of switching circuits and the second switching circuit in a second direction (KRAMER, ¶ 0048, 0062-0064, 0086-0090; GREENING, ¶ 0093-0094; including the first plurality of switching circuits of GREENING in the electronic rack of INGALZ as modified by KRAMER as described in the rejection of claim 10 teaches the first and second current flowing through the first plurality of switching circuits and the second switching circuit as recited).
 	Regarding claim 14, INGALZ as modified by KRAMER and GREENING teaches the electronic rack as applied to claim 10 but fails to disclose the power converter further comprises a set of a plurality of fourth switching circuits between the second switching circuit and the battery. KRAMER further discloses the power converter further comprises a set of a plurality of fourth switching circuits between the second switching circuit and the battery (e.g., 102, 202, 
 	Regarding claim 15, INGALZ as modified by KRAMER and GREENING teaches each of the fourth switching circuits corresponds to one of a plurality of battery cell packages of the battery, and wherein each of the battery cell packages includes one or more battery cells (KRAMER, 102 corresponds to cell #1, and 202 corresponds to cell #2 as shown in Fig. 4).
 	Regarding claim 16, INGALZ as modified by KRAMER and GREENING teaches the fourth switching circuits enable the battery packets to operate in a self-balance mode to self-balance energy stored therein amongst each other (KRAMER, ¶ 0081-0084, 0088: energy is moved from overcharged cell(s) to undercharged cell(s) via switches).
 	Regarding claim 17, INGALZ as modified by KRAMER and GREENING teaches when operating in the self-balance mode, the first plurality of switching circuits and the second switch circuit are switched off, while the fourth switching circuits are switched on (KRAMER, ¶ 0081-0084, 0088: the first and second switching circuits are switched off, e.g., when transferring energy from one cell to another in the self-balance mode; including the first plurality of switching circuits of GREENING in the electronic rack of INGALZ as modified by KRAMER as described in the rejection of claim 10 teaches the first plurality of switching circuits and the second switch circuit are switched off as recited).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over INGALZ in view of KRAMER and GREENING as applied to claims 10, 11, and 14-17 above, and further in view of MCANDREWS.
Regarding claim 12, INGALZ as modified by KRAMER and GREENING teaches the electronic rack as applied to claim 10 but fails to disclose the power converter further comprises: a third switching circuit controlled by the control circuit and coupled to the power converter circuit; and an internal load coupled to the third switching circuit, wherein the third switching circuit is configured to couple the power converter circuit to the internal load operate in self-inspection mode. MCANDREWS discloses the power converter further comprises: a third switching circuit (113, Fig. 3) controlled by the control circuit and coupled to the power converter circuit (PS2, Fig. 1; part of 15, Figs. 1 and 3); and an internal load (112, Fig. 3) coupled to the third switching circuit, wherein the third switching circuit is configured to couple the power converter circuit to the internal load operate in self-inspection mode (col 5, ll. 24-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the internal load as recited in order to determine the health and capacity of the batteries (MCANDREWS, col 2, ll. 32-51).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over INGALZ in view of KRAMER and GREENING as applied to claims 10, 11, and 14-17 above, and further in view of GREENING ‘056.
	Regarding claim 18, INGALZ as modified by KRAMER and GREENING teaches the electronic rack as applied to claim 10, and further teaches discloses the converter supports bi-directional power flow between the first plurality of switching circuits and the second switching circuit (KRAMER, ¶ 0045-0046; including the first plurality of switching circuits of GREENING in the electronic rack of INGALZ as modified by KRAMER as described in the rejection of claim 10 teaches bi-directional power flow between the first plurality of switching circuits and the second switching circuit as recited). INGALZ as modified by KRAMER and . 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KRAMER as applied to claim 19 above, and further in view of GREENING ‘056.
	Regarding claim 20, KRAMER discloses the method as applied to claim 19 and further discloses wherein the converter supports bi-directional power flow between the first plurality of bidirectional switches and the second plurality of bidirectional switches (¶ 0045-0046). 
 	KRAMER fails to disclose the power converter circuit comprises a buck-boost type converter. 
 	GREENING ‘056 discloses the power converter circuit comprises a buck-boost type converter (108, Fig. 1; buck-boost converter shown in Fig. 2; ¶ 0042-0043).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of KRAMER by utilizing a buck-boost type converter in order to utilize the known power conversion characteristics of buck-boost type converters.
Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive. 
 	In response to arguments that KRAMER does not disclose a bidirectional switch, it is submitted that the first and second switching circuits in KRAMER must be bidirectional in order to allow the bidirectional converter to operate in both charging and discharging modes. Newly found secondary reference GREENING also discloses a plurality of bidirectional switches. It is submitted that the combination of KRAMER as modified by GREENING teaches the first plurality of switching circuits and the second switching circuit as described in the rejection of claim 1; INGALZ as modified by KRAMER and GREENING teaches the electronic rack as described in the rejection of claim 10; and KRAMER discloses the method as described in the rejection of claim 19. 
 	Applicant’s arguments with respect to the amended limitations of a first plurality of switching circuits in independent claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly found reference GREENING is relied upon to teach a first plurality of switching circuits as recited in independent claims 1 and 10. Regarding claim 19, it is noted the claim as amended does not recite the first plurality of switches each coupled to an external power supply or an external load, .   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        March 28, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 28, 2022